Implementation of Directive 2002/14/EC establishing a general framework for informing and consulting employees in the European Community (short presentation)
The next item is a short presentation of the report by Mr Cottigny, on behalf of the Committee on Employment and Social Affairs, on the implementation of Directive 2002/14/EC establishing a general framework for informing and consulting employees in the European Community.
Mr President, Commissioner, ladies and gentlemen, I would first like to thank the various shadow rapporteurs for their open-minded work during our collaboration on this text in the Committee on Employment and Social Affairs.
The Member States must improve the implementation of the directive on informing and consulting employees, particularly in the current context of the financial crisis and of its consequences for companies as they restructure, merge or move abroad. This is the message the Committee on Employment was seeking to send out in this initiative report.
The European Union has 23 million companies with fewer than 250 employees. They represent 99% of companies and employ over 100 million people. Workers' rights to information and consultation are essential components of the social market economy.
The transposition of Directive 2002/14/EC has been considerably delayed in some Member States. In this own-initiative report, we point out that the impact of this directive is evident in the countries where no general system of worker information and consultation existed.
I am calling for an improved transposition of the directive in the Member States. We ask that the Commission takes measures, as soon as possible, to ensure the proper transposition of this directive by the Member States, and to bring infringement proceedings against those that have either not transposed it at all or have done so incorrectly.
The report also emphasises that, in their transposition measures, some Member States have not included some young workers, women working part-time or workers employed for a short period on temporary contracts.
We ask that the Member States define precisely the term 'information' by allowing workers' representatives to examine the data supplied and not to content themselves with awaiting the end of the information procedure if the companies' decisions have direct consequences for the workers. Member States without effective, proportionate and deterrent sanctions are asked to introduce them. Finally, in an improved coordination of the different legislative instruments, we also invite the Commission to examine what is required to coordinate the six directives and the regulation on informing employees, so that any amendments to get rid of overlaps and contradictions can be made.
As this type of advance in workers' rights is more than beneficial, the Union owes it to itself to guarantee that the Member States transpose the obligations of the directive correctly and in full. It is essential that all European workers know that Europe supports them in their involvement in the life of their company, in their daily lives as workers, and especially at the present time.
Member of the Commission. - Mr President, I take due note of Mr Cottigny's report on what is an important directive which consolidates at European level a fundamental social right of employees. The Commission attaches great importance to informing and consulting employees at both national and transnational level, particularly in the current difficult context of the financial crisis.
We proposed the recasting of the directive on European work councils. This has been successfully completed. We are continuing our work on the anticipation and socially responsible management of restructuring and the questions arising at European level from the negotiation of transnational agreements.
As explained in its communication of 17 March 2008, the Commission's prime concern for the implementation of Directive 2002/14/EC is that it should be comprehensive and effective in collaboration with the Member States and the two sides of industry, which have an extremely important role to play, as you know. It should be borne in mind that the directive only establishes a general framework that can be implemented and expanded by the two sides of industry, particularly at company level.
The Commission conducts and supports activities for raising awareness, promoting the exchange of best practices and boosting the capacities of all the parties involved by means of seminars, training courses, studies and financial aid for projects particularly under a specific budget line.
The Commission also monitors the correct application of the directive in its capacity as Guardian of the Treaties: for example, if complaints are made by trade union organisations. So far, however, the Commission has received very few complaints concerning the implementation of this directive.
The item is closed.
The vote will take place on Thursday, 19 February 2009.
Written statements (Rule 142)
The transposition of Directive 2002/14/EC establishing a general framework for informing and consulting employees in the European Community has been subject to considerable delay in certain Member States.
I feel that there is a need to increase the democratic involvement of workers in making decisions which have an impact on the company, bearing in mind the global nature of the current financial crisis, which is affecting Member States indiscriminately in their economic network and is generating fears about restructuring, mergers or relocation.
In the case of restructuring enterprises, I would call on European funds to be made available and for assistance to be provided to workers, not only enterprises. I also feel that it must become an obligatory practice in the situation where a multinational company is being restructured for trade-union representatives from all branches of the company to be invited to negotiations and consulted, not only those from the Member State in which the company has its head office.
I feel that it is important to regularly update the legislation concerning the rights of workers to be informed and consulted and include this item on the agenda for European social dialogue, both at an interprofessional and industrial level.